Name: Council Regulation (EEC) No 241/86 of 27 January 1986 introducing quantitative restrictions on imports of certain products originating in the United States of America
 Type: Regulation
 Subject Matter: industrial structures and policy;  America;  international trade
 Date Published: nan

 5 . 2 . 86 Official Journal of the European Communities No L 30/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 241 /86 of 27 January 1986 introducing quantitative restrictions on imports of certain products originating in the United States of America their shipment to the Community before this Regulation comes into effect, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas, the United States of America has imposed restrictions on imports of semi-finished steel from the Community in violation of the undertakings to which it has subscribed under the General Agreement on Tariffs and Trade (GATT) ; Whereas, these measures will cause considerable injury to the Community producers concerned ; Whereas, in order to safeguard the interests of the Community, it is necessary for the Community to take measures having an equivalent effect on imports of products originating in the United States ; whereas it is accordingly appropriate to introduce quantitative restric ­ tions for imports of certain products originating in that country ; Whereas, however, it is not appropriate to apply these restrictions to imports into Portugal and Spain , in view of the provisions of the 1985 Act of Accession and in view of the fact that these two Member States have concluded arrangements with the United States covering semi ­ finished steel products which are still in force ; whereas, in consequence , the restrictions imposed by the United States do not apply to imports from these Member States ; Whereas , in calculating the injury which will be caused and the level of imports of the products concerned from the United States , it has been necessary to use incomplete statistics for the year 1985 ; whereas it may thus be neces ­ sary to amend the level of the restrictions when final statistics are available ; Whereas it is necessary clearly to indicate the procedure in accordance with which the detailed rules of application are to be drawn up ; HAS ADOPTED THIS REGULATION : Article 1 1 . The release for free circulation in Belgium, Denmark, the Federal Republic of Germany, France, Greece, Ireland, Italy, Luxembourg, the Netherlands and the United Kingdom of products listed in the Annex and originating in the United States of America is hereby made subject to the quotas established corresponding to each product . 2 . These quotas shall be reviewed when complete statistics on imports of the products concerned are available . Article 2 1 . The release for free circulation of the products referred to in Article 1 is hereby made subject to the submission of an import authorization . 2 . The distribution of the quotas between Member States shall be established, in accordance with the proce ­ dure set out in Article 1 1 of Council Regulation (EEC) No 1023/70 of 25 May 1970 establishing a common procedure for administering quantitative quotas ('), as last amended by the Decision of 1 January 1973 (2). 3 . The provisions of Regulation (EEC) No 1023/70 , relating to the administration of quotas, shall apply to the products referred to in Article 1 . Article 3 1 . The release for free circulation of the products referred to in this Regulation may be made subject to the submission of proof of their origin . Whereas it is appropriate to exempt from these restric ­ tions products which were put on board with a view to (') OJ No L 124, 8 . 6 . 1970 , p . 1 . 2) OJ No L 2, 1 . 1 . 1973 , p . 1 . No L 30/2 Official Journal of the European Communities 5 . 2 . 86 2. The detailed rules for the application of this Article shall be laid down in accordance with the procedure provided for in Article 14 of Council Regulation (EEC) No 802/68 of 27 June 1968 on the common definition of the concept of origin of goods ('), as last amended by the Decision of 1 January 1973 (2). 3 . Article 1 shall not apply to goods for which it is established by means of a bill of lading or other transport document that they have been put on board in a port in the United States with a view to their being shipped to the Community before the date of publication of this Regulation . Article 4 This Regulation shall enter into force on 15 February 1986 . It shall apply until 15 November 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 January 1986 . For the Council The President H. van den BROEK (') OJ No L 148 , 28 . 6 . 1968 , p . 1 . ( 2 OJ No L 2 , I. 1 . 197.Ã  , p . 1 . 5. 2 . 86 Official Journal of the European Communities No L 30/3 ANNEX CCT heading number NIMEXE code (1986) Description QUOTA(tonnes) 15.02 15.02-10 Fats of bovine cattle, sheep and goats, unrendered ; rendered or solvent-extracted fats (including « premier jus ») obtained from those unrendered fats : A. For industrial uses other than the manufacture of foodstuffs for human consumption 15 February to 31 December 1986 : 93 625 1987 : 107 000 1988 : 107 000 1 January 1989 to 15 November 1989 : 93 625 31.05 31.05-12 Other fertilizers ; goods of Chapter 31 in tablets, lozenges and similar prepared forms or in packings of a gross weight not exceeding 10 kg : A. Other fertilizers : II . Containing the two fertilizing substances : nitrogen and phosphorus : a) Monoammonium and diammonium ortho ­ phosphates and mixtures thereof 15 February to 31 December 1986 : 448 000 1987 : 512 000 1988 : 512 000 1 January to 15 November 1989 : 448 000 48.07 48.07-45 Paper and paper board impregnated, coated, surface ­ coloured, surface-decorated or printed (not constituting printed matter within Chapter 49) in rolls or sheets : ex C. Bleached paper and paper board, coated with kaolin or coated or impregnated with artificial plastic materials weighing 160 grams or more per m2  otherwise coated than with kaolin 15 February to 31 December 1986 : 8 750 1987 : 10 000 1988 : 10 000 1 January to 15 November 1989 : 8 750